Citation Nr: 0404039	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  95-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left eye 
disorder to include shell fragment wound residuals and 
carcinoma excision residuals.  

2.  Entitlement to service connection for a chronic skin 
disorder to include porphyria cutanea tarda.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) shoulder shell fragment wound 
residuals with Muscle Group III injury, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's cervical and dorsal region shell fragment wound 
residuals with Muscle Group XX injury, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for both a chronic left eye disorder to 
include carcinoma excision residuals and a chronic skin 
disorder to include porphyria cutanea tarda (PCT) and 
increased disability evaluations for the veteran's left 
(minor) shoulder shell fragment wound residuals with Muscle 
Group III injury and cervical and dorsal region shell 
fragment wound residuals with Muscle Group XX  injury.  In 
December 1993, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
February 1994, the RO increased the evaluation for the 
veteran's cervical and dorsal region shell fragment wound 
residuals from noncompensable to 10 percent.  

In February 1996, the veteran was afforded a hearing before a 
VA hearing officer.  In March 2001, the Board remanded the 
veteran's claims to the RO for additional action.  In May 
2003, the Board again remanded the veteran's claims to the RO 
for additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  

REMAND

At the hearings on appeal and in numerous written statements, 
the veteran advanced that he sustained a left eye shell 
fragment wound during the enemy attack and sinking of the 
U.S.S. St. Lo in October 1944.  In his July 1992 claim for 
service connection, the veteran clarified that naval medical 
personnel both removed a piece of shrapnel from his left eye 
and treated him for a skin disorder including PCT while he 
was aboard the U.S.S. Charles R. Greer.  Clinical 
documentation of the cited treatment is not of record.  When 
a veteran identifies clinical treatment associated with 
specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such 
action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  

The veteran was last afforded a VA examination for 
compensation purposes in November 2001.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that an additional VA evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

The statutes and regulations governing the adjudication of 
claims for VA benefits have been amended.  Under the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
the VA is required to inform the veteran (1) of the 
information and evidence not of record that is necessary to 
substantiate his claims, (2) the information and evidence 
that the VA will seek to provide, (3) the information and 
evidence that the veteran is expected to provide; and (4) 
notice that the veteran is to provide any evidence in his 
possession that pertains to his claims.  The Veterans Claims 
Assistance Act of 2000 (VCAA) notice issued to the veteran is 
deficient.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recently invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Accordingly, this case is REMANDED for the 
following action:  
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
left shoulder and cervical and dorsal 
region shell fragment wound residuals 
after August 1993, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

The RO should also contact the National 
Personnel Records Center, and any other 
appropriate record-keeping facility, in 
an effort to retrieve any medical 
information related to treatment 
administered to the veteran while he was 
aboard the U.S.S. Charles R. Greer.  If 
these records cannot be found, the RO 
shall ensure that the record contains an 
explanation as to the steps taken to 
obtain the cited treatment records and 
why the records cannot be associated with 
the claims folder.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad enough to accurately 
determine the current nature and severity 
of his chronic left eye disorder, chronic 
skin disorder, and service-connected left 
shoulder and cervical and dorsal region 
shell fragment wound residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiner should expressly 
state whether the veteran exhibits any 
current chronic left eye shell fragment 
wound residuals.  They should advance an 
opinion addressing the following 
questions:  Is it more likely than not ( 
i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left eye and skin disabilities 
were initially manifested in active 
service; are etiologically related to the 
veteran's inservice injuries, the 
traumatic events associated with the 
October 1944 sinking of the U.S.S. St. Lo 
and/or his service-connected 
disabilities; or otherwise originated 
during active service.  

The examiner or examiners should also 
identify the limitation of activity 
imposed by the veteran's 
service-connected left shoulder and 
cervical and dorsal region shell fragment 
wound residuals and any associated pain 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the left shoulder and the spine 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
left shoulder and cervical and dorsal 
region shell fragment wound residuals 
upon his vocational pursuits.  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for both a chronic left eye 
disorder to include shell fragment wound 
residuals and carcinoma excision 
residuals and a chronic skin disorder to 
include PCT and increased evaluations for 
his left (minor) shoulder shell fragment 
wound residuals with Muscle Group III 
injury and cervical and dorsal region 
shell fragment wound residuals with 
Muscle Group XX injury with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefit, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


